Citation Nr: 0202590	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  97-33 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a pituitary 
adenoma.

2.  Entitlement to service connection for headaches, claimed 
due to pituitary adenoma.

3.  Entitlement to service connection for a skin disability, 
claimed due to undiagnosed illness.

4.  Entitlement to service connection for fatigue, claimed 
due to undiagnosed illness.

5.  Entitlement to an effective date prior to March 28, 2000 
for an assignment of a 20 percent evaluation for left knee 
arthroscopy and anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
December 1992.

This case came before the Board of Veterans' Appeals (the 
Board) in May 1999 on appeal from February 1997 and July 1997 
rating decisions of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).  At that time, 
the Board remanded the following issues for additional 
development prior to further appellate review.  The remanded 
issues were: 1) entitlement to service connection for 
pituitary adenoma; 2) entitlement to service connection for 
headaches due to undiagnosed illness; 3) entitlement to 
service connection for fatigue due to undiagnosed illness; 4) 
entitlement to service connection for a skin disorder due to 
undiagnosed illness.  The ordered development was completed 
and the Remand orders complied with.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the Board may proceed with 
appellate consideration of these claims.

We note that the appellant has since clarified his claim of 
entitlement in testimony and in statements submitted in 
support of his claim.  The appellant contends that service 
connection is warranted for a pituitary tumor that he 
believes he incurred in service.  Furthermore, service 
connection would therefore be warranted for the associated 
symptomatology, particularly headaches.  Therefore, the Board 
will consider whether service connection is warranted for a 
pituitary tumor and residuals of the tumor which would 
include headaches.  As noted in the Board's Remand, service 
connection for a skin disorder on a direct basis was 
previously and finally denied in an April 1993 rating 
decision, and therefore, the Board is only to address service 
connection for a skin disorder as due to undiagnosed illness.  
Finally, service connection for fatigue as due to undiagnosed 
illness will be addressed.


FINDINGS OF FACT

1.  A pituitary adenoma and residuals of a pituitary adenoma, 
to include headaches were not manifest in service or within 
one year after separation from service.

2.  The appellant's skin disability has been diagnosed as 
acanthosis nigricans, atopic dermatitis, erythrasma in the 
chest area and as tinea on the feet and toenails.

3.  Fatigue has been attributed to known clinical causes by 
competent medical evidence.


CONCLUSIONS OF LAW

1.  A pituitary adenoma and residuals of a pituitary adenoma, 
to include headaches, was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.317 (2001).

2.  A skin disability may not be presumed to be related to 
service in the Persian Gulf.  38 U.S.C.A. §§ 1101, 5107 (West 
1991); 38 C.F.R. § 3.317 (2001).

3.  Fatigue may not be presumed to be related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 1101, 5107 (West 1991); 
38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Service connection may be established when a brain tumor is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  The Board generally accords 
the highest degree of probative value to the objective 
opinions of competent medical examiners when compared to the 
lay opinions of interested parties.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (2001).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurological signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).  Disabilities which have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 38 C.F.R. § 3.317 
(a)(3) (2001).

Compensation shall not be pain under this section if: 1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or 2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or 3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c) 
(2001).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
advised the appellant in June 2001 of the provisions of the 
newly enacted VCAA and we hold that both the duty to notify 
and assist the appellant under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
multiple letters mailed to the appellant during the pendency 
of this appeal including the June 2001 letter that addressed 
the VCAA, the 1997 rating decisions, and the Statement of the 
Case and Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for service 
connection on a direct basis and as due to undiagnosed 
illness.  In the June 2001 VCAA notification letter, the RO 
specifically advised the appellant and his representative of 
the evidence necessary to substantiate his claims for service 
connection and noted the evidentiary defects existing in the 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  The appellant was specifically advised in June 2001 
to notify the RO with regard to any outstanding records, and 
he has responded that there are none.  A transcript of the 
hearing before the Board was associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center and this evidence was 
obtained by the RO.  In testimony before the Board, the 
appellant indicated that he had not applied for Social 
Security Administration benefits.  Private medical evidence 
identified by the appellant was obtained, but was not 
relevant to the claims on appeal.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in 1993, 1994, 1995, 1997, 1999, and 
2000, which specifically addressed the question of the 
relation ship between current disability and service.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of the enlistment examination conducted in April 
1986, no neurological abnormalities were reported.  His 
weight was 150-lbs.  The appellant's skin was normal.  The 
appellant denied a history of tumor, frequent or severe 
headache, or skin disease.  In October 1986, the appellant 
presented with left knee pain of 2.5-months duration, and in 
November 1986, chondromalacia patella was diagnosed.  In June 
1988 his weight was 190-lbs.  In July 1989 his weight was 
201-lbs.  On service examination in July 1989, his skin was 
normal and no neurological abnormalities were reported.  His 
weight was 224-lbs. in May 1990.  He was evaluated for his 
overweight status in June 1990 and no abnormalities were 
found.  Exogenous obesity was diagnosed.  In a May 1991 
endocrine screening, he denied weakness or tiredness.  He was 
evaluated in June 1991 by a dietitian.  His diet was said to 
be high in concentrated sweets and fat.  He was exercising 4 
times per week.  In an undated endocrine screening, the 
appellant reported weakness or tiredness.

The appellant was evaluated after a motor vehicle accident in 
March 1992.  A head computed tomography scan demonstrated 
findings consistent with sinusitis, but was otherwise normal.

A VA examination was conducted in February 1993.  The 
appellant was obese.  Scars were reported but no other skin 
abnormality was reported.

A VA Persian Gulf examination was conducted in September 
1994.  The appellant complained of a rash and a pituitary 
tumor as related to his Persian Gulf service.  His weight was 
297-lbs.  He reported occasional headaches that were mainly 
on the left side.  He had blurry vision.  The appellant had 
recently been told he had a pituitary tumor.  He was unable 
to have magnetic resonance imaging due to obesity and 
claustrophobia.  X-ray examination of the head was 
essentially normal, and no abnormalities of the calvarium or 
sella were found.  Diagnoses included a history of headaches, 
a history of hyperprolactemia and gynecomastia with rule-out 
pituitary tumor.  The dermatological examiner diagnosed 
acanthosis nigricans, evident under the breast, mid-chest and 
neck area.  This went along with some obesity.

A head computed tomography scan conducted in January 1995 
revealed an enlargement of the sella, with a mass within the 
sella that was highly suggestive of a pituitary tumor.  
Magnetic resonance imaging could not be completed due to the 
appellant's size.  The appellant was seen in February 1995 at 
the VA Medical Center for a headache not relieved by the 
usual measures.  He denied weakness.  In February 1995 he was 
admitted to the hospital for a work-up.  A long history of 
headaches and a several month history of galactorrhea, visual 
changes and impotence was indicated.  He was said to have 
been found to have had a prolactinoma in November 1980.  

In March 1995, he underwent a transphenoidal adenectomy for 
an intracellular prolactinoma.  He had a long history of 
headaches, galactorrhea, visual changes and impotence.  He 
had an elevated prolactin level and a computed tomography 
scan that had revealed an intracellular lesion.  He had 
quadranopsia on visual field examination.

A VA general medical examination was conducted in August 
1995.  The appellant was claiming a skin rash and a brain 
tumor secondary to Persian Gulf service.  He weighed 300-lbs.  
The appellant reported some headaches.  With regard to his 
complaint of fatigue, the appellant reported that he could 
not sleep and was tired.  If he sat during the daytime, he 
would doze off.

A VA dermatological examination was conducted in August 1995.  
The appellant reported a rash around his neck for the past 4 
years.  He also had problems with his toes.  The toes were 
hyperpigmented and lichenified.  He was diagnosed with atopic 
dermatitis that was not active, but that showed 
hyperpigmentation, scaling and thickening on the neck.

A VA neurological examination was conducted in September 
1995.  Earlier that year he had begun to have severe 
generalized headaches that centered in the middle of his 
head.  He lost peripheral vision.  A pituitary tumor was 
diagnosed.  He underwent surgery that relieved most of his 
symptoms.  The headaches were much improved but were not 
completely gone.  His neurological examination was 
unremarkable.  The headaches were related to his prior brain 
tumor, some of which could not be resected.

A VA dermatological examination was conducted in June 1997.  
The appellant reported that his skin problems did not begin 
until he was in the service.  About five years prior he 
developed a rash on his neck and chest.  Heat, exercise or 
sweating aggravated it.  On the day of examination it 
consisted mainly of post-inflammatory changes and suggested 
seborrheic dermatitis.  There was tinea of the toenails and 
soles of the feet and stretch marks on his skin as well.  

VA Medical Center records dated in September 1998 recorded 
continuing problems with headaches and an increased serum 
prolactin level.  

The appellant and his wife testified before the Board in 
November 1998.  The appellant had headaches before service, 
but they increased as a result of his service in the Persian 
Gulf.  He took Tylenol for the headaches and never got past 
the troop clinic for further evaluation.  He developed tunnel 
vision and headaches got worse until he finally sought 
medical attention in July 1994.  He started gaining weight in 
the service.  He weighed 158-lbs. when he entered service.  
After basic training he weighed 175-lbs.  He stayed between 
175-190-lbs. until he came back from Saudi.  Then he 
gradually gained weight until he was at a maximum of 295-lbs.  
His fatigue was attributed to his obesity, but he thought it 
was related to the tumor or to Persian Gulf service.  The 
rash began when he started service.  It started from the tip 
of his chin and went down to the mid-part of his chest.  The 
rash flared up with heat or perspiration.  At the conclusion 
of the hearing, both the appellant and his representative 
clarified that he sought service connection on a direct basis 
for the pituitary tumor and resultant headaches, and not due 
to an undiagnosed illness.  

VA Medical Center records from June 1999 indicated that the 
appellant had chronic daily headaches and had been unable to 
tolerate his medication.  A probable recurrence after only 
partial resection of the tumor was indicated.

Additional VA examinations were conducted in response to the 
Board's May 1999 Remand instructions:

A VA eye examination was conducted in November 1999.  
Refractive error, nonspecific visual field constriction and 
large cup/disc ratio were diagnosed.  In response to the 
question, "What is the likelihood that the veteran's 
pituitary adenoma first manifested in service or within 12 
months of discharge from the service?  What signs or symptoms 
of the pituitary adenoma were present at the time of 
discharge or within 12 months after his discharge?"  The 
examiner stated that there was no evidence in the records to 
suggest that from an ocular standpoint, the pituitary adenoma 
was present at the time of discharge or within 12 months 
after his discharge.  In response to the question, "What 
current signs or symptoms, if any, are attributable to the 
pituitary adenoma?"  The examiner stated that the appellant 
demonstrated nonspecific constriction of his visual fields.  
While this was not the classic visual field deficit 
attributable to pituitary adenoma, the most likely cause was 
the pituitary adenoma.

A VA dermatological examination was conducted in September 
1999.  The appellant reported that he noticed the rash first 
around his neck and shoulder area in 1992.  It had since 
spread to other areas on his shoulder, upper arms, chest and 
back.  It had also become more generalized and was affecting 
his axilla, groin, and pubic areas.  The rash caused dark 
pigmentation in these areas.  On physical examination there 
was a large area of skin rash that covered his whole axilla, 
a large area of the lower abdomen and pubis, groin, and 
inguinal area.  The dark pigmented rash was surrounded by 
normal skin.  A few dark spots were also noted in other 
areas.  There was mild exfoliation and no ulceration and no 
crusting.  Tinea versicolor was diagnosed, but he was 
referred to a dermatologist for a final diagnosis.  

A neurological examination was conducted in September 1999.  
To that examiner, the appellant reported that he was 
diagnosed with a pituitary adenoma in July 1994, with 
symptoms of headache, galactorrhea and visual disturbance 
starting in April or May of that year.  The appellant alleged 
that the tumor was present in service in spite of not being 
diagnosed either in service or within 12 months after 
separation from service.  He based his opinion on his 80-lb. 
weight gain over his six years of service as well as nausea, 
diarrhea and headaches.  The examiner reviewed the file, 
including the service medical records.  He was evaluated for 
weight gain in service and had a serum cortisol as well as 
thyroid studies performed, both of which were normal.  He was 
felt to have exogenous obesity.  A computed tomography scan 
in March 1992 after head trauma was normal.  He had normal 
skull X-rays in February 1993.  As best as the examiner could 
tell, the appellant did not actually become symptomatic from 
the tumor until early-to-mid-1994, when he sought treatment 
and was diagnosed.  In the examiner's opinion, the onset of 
symptoms in 1994 plus the normal computed tomography in March 
1992 and normal skull X-rays in February 1993 would mitigate 
against the presence of the tumor, but would not completely 
rule it out.  The weight gain was a fairly nonspecific 
symptom, and the examiner doubted that it was the result of a 
prolactin secreting adenoma.  His headache recurrence and 
gradually increasing serum prolactin was evidence of 
incomplete resection or recurrence.

A VA endocrinology examination was conducted in October 1999.  
The appellant reported headaches in November 1991 and blurred 
vision since mid-1993.  He had nipple discharge since the 
early part of 1994.  He had been unable to achieve and 
erection since mid-1994.  His headaches and nipple discharge 
had improved after resection of the prolactinoma, however he 
had increasing breast size and soreness for the last few 
years.  The date of diagnosis was said to be mid-1994 with 
the onset of galactorrhea.  There was no fatigability.  His 
weight was 317-lbs.  He exhibited bilateral gynecomastia and 
expressible discharge.  The examiner diagnosed a pituitary 
adenoma, prolactinoma, status post transphenoidal resection 
in March 1995.  It was possible for the adenoma to have first 
manifested at any time either before joining the service, or 
while in the service or after he left the service.

A head computed tomography scan performed in March 2000 was 
normal.

A VA dermatological examination was conducted in June 2000.  
The records were reviewed.  The appellant reported that the 
rash broke out in 1991.  The examiner recommended that the 
appellant institute treatment as prescribed for 2-3 weeks and 
if the rash responded to this treatment, then erythrasma was 
the possible diagnosis for the skin problem.  A pituitary 
adenoma might make the skin infection more likely to occur.  
An addendum to the examination dated in July 2000 indicated 
that the diagnosis was erythrasma.

The appellant submitted evidence obtained from the internet 
regarding the symptoms associated with pituitary adenoma, 
including headaches, decreased sex drive, skin changes, loss 
of body hair, personality changes, irritability, and breast 
development.  He contended that he had all of those symptoms 
during military service.

Pituitary adenoma and residuals of a pituitary adenoma, to 
include headaches.

A pituitary adenoma was not identified in service or within 
one year after separation from service.  Definitive evidence 
of a pituitary adenoma appeared in about January 1995, which 
was more than one year after separation from service.

The Board has considered whether there were manifestations of 
the pituitary tumor in service such that it could be found as 
likely as not that the tumor was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  Competent medical examiners 
have concluded based on their review of all of the evidence 
that the preponderance of the evidence is against such a 
finding.  The eye examiner in November 1999 concluded that 
from an ocular standpoint there was no evidence in the record 
to suggest that the tumor was present in service or within 
the presumptive period.  The neurological examiner concluded 
that the diagnostic testing (computed tomography in March 
1992 and skull X-rays in February 1993) failed to reveal the 
tumor, although it would not completely rule it out.  The 
weight gain was nonspecific and doubted to be indicative of 
the prolactin-secreting tumor.  The endocrinologist concluded 
based on review of all of the evidence that it was possible 
that the tumor was incurred before, during or after service.  
Accordingly, even while viewing this evidence in the light 
most favorable to the veteran, at best we can conclude there 
was a possibility that the tumor was present in service.  
This is merely conjecture and does not render the evidence in 
equipoise, rather, there is a preponderance of medical 
evidence that it was not present in service or within the 
year after service.  There is no clinical evidence during 
service that a pituitary adenoma was incurred in service.  
Additionally, there is no competent evidence that it was 
manifest to a compensable degree within the one year after 
separation from service, as the tumor was not diagnosed until 
after the presumptive period and the symptomatology 
associated with this condition did not cause the appellant to 
seek treatment until after the presumptive period.  
Accordingly, the preponderance of the evidence is against the 
claim.

We have considered the appellant's contention that his 
inservice headaches and weight gain were a sign of the 
pituitary tumor in service.  As previously noted, a competent 
medical opinion has indicated that his weight gain was a non-
specific symptom and probably not attributable to the tumor.  
We also note that the appellant developed his service 
connected left knee problems shortly after he entered 
service, he was placed on profile, and his diet was evaluated 
and was not conducive to weight loss, which would explain his 
weight gain during service.  Lay testimony is competent only 
when it regards features or symptoms of injury or illness, 
but may not be relied upon for establishing a medical 
diagnosis, be that a current diagnosis or one linking a 
current disability to service.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  The appellant lacks the medical training 
and expertise, even based on his internet research, to 
provide competent, probative evidence that the inservice 
weight gain was indicative of incurrence of the pituitary 
tumor, and there is competent medical evidence that it was 
not.  

Likewise, the appellant lacks the medical training and 
expertise to link headaches to the pituitary tumor.  However, 
as for headaches, there is competent medical evidence that 
the tumor causes headaches in this appellant.  As a lay 
person, he is competent to note that he has a headache and 
that he had headaches in service.  However, there is no 
documentation of headache complaints in service and no 
neurological abnormalities were found on examination.  
Chronic headaches are not complained of in the service 
medical records and are not documented during service.  
Therefore, we find that silence in the service medical 
records regarding chronic headache complaints, even though 
the appellant was seen on multiple occasions for a variety of 
other complaints, outweighs the appellant's post-service 
report that he first began experiencing headaches in service.  
In the absence of competent, objective, unbiased medical 
opinion that links the onset of the pituitary tumor to 
service, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin disability, claimed due to undiagnosed illness.

The preponderance of the evidence is against this claim as 
the skin disability has been attributed to a known diagnosis.  
Competent medical examiners have diagnosed acanthosis 
nigricans and/or atopic dermatitis and/or erythrasma on his 
chest and neck area.  The skin disorder has been attributed 
in part to his obesity and it has been said that the 
pituitary tumor might make the skin infection more likely to 
occur.  Tinea was diagnosed on his feet and toenails.  As a 
clinical explanation has been provided for the skin disorder, 
it is not a manifestation of an "undiagnosed illness" and 
the claim fails.

We have considered the appellant's assertion that the 
inability of examiners to reach a consensus as to one 
diagnosis for his skin disorder renders it "undiagnosed," 
however we cannot agree.  There is no basis in the record to 
conclude that more than one skin disorder cannot coexist or 
that any one examiner is wrong.  As we are presented with 
clinical diagnoses for the rashes, we cannot, based on our 
own unsubstantiated medical opinion, conclude that there is 
such a conflict and that therefor the condition is 
"undiagnosed."

Fatigue, claimed due to undiagnosed illness.

The preponderance of the evidence is against the claim as 
fatigue has been attributed to obesity, a known disability.  
We also note (as was found in the Board's May 1999 decision) 
that appellant's sleep disturbances and resultant fatigue 
were attributed to nonservice connected depression.  
Additionally, fatigue has been denied by the appellant on a 
number of occasions, therefore the evidence does not appear 
to establish that fatigue is a chronic disability, a 
requirement for an undiagnosed illness claim.


ORDER

Entitlement to service connection for a pituitary adenoma and 
residuals of a pituitary adenoma, to include headaches is 
denied.  Service connection for a skin disability, claimed 
due to undiagnosed illness is denied.  Service connection for 
fatigue, claimed due to undiagnosed illness is denied.


REMAND

Earlier effective date.

In an April 2000 rating decision, the RO increased the 
evaluation for service connected left knee arthroscopy and 
anterior cruciate ligament repair to 20 percent from March 
28, 2000.  The appellant has perfected an appeal from this 
rating decision as to the assigned effective date, although 
this issue was not certified for appeal.  In the VA Form-9 
submitted in April 2001, the appellant requested a hearing 
before the RO.  

Accordingly, this appeal is REMANDED for the following 
action: 

The RO should schedule a hearing before a 
hearing officer. 

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

